United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 6, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 03-60581
                           Summary Calendar



DERRICK SOLOMON PRUITT,

                                      Plaintiff-Appellant,

versus

EMMITT SPARKMAN, Superintendent; MARTIN ARMSTRONG,

                                      Defendants-Appellees.

                         --------------------
             Appeal from the United States District Court
               for the Northern District of Mississippi
                       USDC No. 4:01-CV-195-P-D
                         --------------------

Before JOLLY, WIENER, and PICKERING, Circuit Judges.

PER CURIAM:*

     Derrick Solomon Pruitt, Mississippi prisoner # 46846,

appeals the district court’s grant of summary judgment for the

Defendants-Appellees and the dismissal of his 42 U.S.C. § 1983

complaint.

     Pruitt moves this court for permission to file an out-of-

time reply brief.    This motion is GRANTED.   Pruitt also moves

this court to recuse Judge Clement and a deputy clerk from this

appeal pursuant to 28 U.S.C. § 455.    This motion is DENIED

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-60581
                                -2-

because Pruitt has failed to demonstrate bias resulting from a

personal, extrajudicial source.   See United States v. MMR Corp.,

954 F.2d 1040, 1046 (5th Cir. 1992).

     Pruitt argues that the district court erred in dismissing

his claims that the Mississippi Department of Corrections’

allegedly inadequate Inmate Legal Assistance Program (“ILAP”)

resulted in a denial of access to the courts.   Pruitt has not

shown that the denial of his 28 U.S.C. § 2254 application as

untimely resulted from any action by the named defendants.     See

Lewis v. Casey, 518 U.S. 343, 351 (1996) (to state claim for

denial of access to the courts prisoner must establish that the

defendants’ conduct “hindered his efforts to pursue a legal

claim”).   This claim is without merit.

     Pruitt also asserts that the district court erred by

dismissing his claims that prison officials confiscated portions

of his legal materials that allegedly violated a regulation

limiting the amount of material that could be kept in a cell.

Because Pruitt has failed to show that these actions interfered

with his ability to file a claim, we conclude that he has not

established any denial of access to the courts.   See Lewis, 518

U.S. at 351-52.   Because Pruitt has not shown direct evidence of

retaliation or “a chronology of events from which retaliation may

plausibly be inferred,” we conclude that he has not shown that

the defendants’ actions were in retaliation for his legal

activities.   Woods v. Smith, 60 F.3d 1161, 1164 (5th Cir. 1995)
                             No. 03-60581
                                  -3-

(internal quotations and citation omitted).    We also conclude

that Pruitt has not shown that this regulation “is [not]

reasonably related to legitimate penological interests.”     Turner

v. Safley, 482 U.S. 78, 89 (1987).

     Pruitt appeals the district court’s denial of his motions to

compel discovery.   We conclude that the district court’s denial

was not “arbitrary or clearly unreasonable,” and therefore the

district court did not abuse its discretion.     Moore v. Willis

Indep. Sch. Dist., 233 F.3d 871, 876 (5th Cir. 2000). Pruitt also

argues that, despite his timely request, he was denied a jury

trial.   This issue is frivolous; the district court properly

granted summary judgment for the defendants and dismissed his

complaint.

     Pruitt argues that the district court erred by denying his

motions for a temporary restraining order or injunctive relief.

This court has no jurisdiction over the denial of an application

for a temporary restraining order.     Faulder v. Johnson, 178 F.3d

741, 742 (5th Cir. 1999).    The district court also did not abuse

its discretion in denying Pruitt’s other motions for a

preliminary injunction.     White v. Carlucci, 862 F.2d 1209, 1211

(5th Cir. 1989) (this court reviews the denial of a preliminary

injunction for an abuse of discretion and will reverse “only

under extraordinary circumstances”).

     Pruitt appeals the district court’s denial of his notice of

complaint against an employee of the ILAP, Laura Hopson, for
                           No. 03-60581
                                -4-

failure to notarize a portion of a pleading in another

proceeding.   Hopson was never properly named or served as a

defendant in this case.   In addition, Pruitt has not alleged that

Hopson’s refusal to notarize this portion of the pleading caused

him any harm, such as the dismissal of the petition.   This issue

is without merit.

     AFFIRMED.